Exhibit 10.1

Execution Version

SHARE REPURCHASE AGREEMENT

This SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of February 21,
2012 by and among MarketAxess Holdings Inc., a Delaware corporation (the
“Company”), J.P. Morgan Partners (23A), L.P., a Delaware limited partnership
(“JPMP”), and LabMorgan Corporation, a Delaware corporation (“LabMorgan” and,
together with JPMP, each a “Selling Stockholder” and collectively the “Selling
Stockholders”).

WITNESSETH:

WHEREAS, (i) JPMP wishes to sell 1,225,317 shares (the “JPMP Shares”) of
nonvoting common stock, par value $0.003 per share, of the Company (“Nonvoting
Common Stock”), (ii) LabMorgan wishes to sell 596,413 shares of Nonvoting Common
Stock (the “LabMorgan Shares” and, together with the JPMP Shares, the “Shares”),
and (iii) the Company wishes to purchase the Shares from the Selling
Stockholders, in each case upon the terms and subject to the conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

“Action” means any action, suit, proceeding, claim, arbitration, litigation or
investigation, at law or in equity, in each case by or before any Person.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person.

“Business Day” shall mean any day other than Saturday, Sunday or any day on
which the Commission is closed due to public holiday.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means shares of common stock, par value $0.003 per share, of the
Company.

“control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting equity interests, as trustee or
executor, by contract or otherwise.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.



--------------------------------------------------------------------------------

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, writ, decree, permit, license or
other requirement or rule of law of any Governmental Authority.

“Lien” shall mean any mortgage, lien, pledge, claim, charge, security interest,
adverse claim, transfer restriction or encumbrance of any kind, other than
restrictions under federal or state securities laws.

“Material Adverse Effect” shall mean any change, effect or circumstance that,
individually or when taken together with all other such changes, effects or
circumstances that have occurred prior to the date of determination of the
occurrence of the Material Adverse Effect, is or is reasonably likely to
materially delay or prevent the consummation of any of the transactions
contemplated by this Agreement.

“Organizational Documents” shall mean the articles of incorporation, certificate
of incorporation, certificate of formation, bylaws, memorandum and/or articles
of incorporation, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated association, Governmental Authority or any
agency, instrumentality or political subdivision of any governmental entity, or
any other entity or body.

“Public Offering” means the public offering of shares of Common Stock by the
Underwriter pursuant to a registration statement under the Securities Act filed
with the Commission on or about the date hereof.

“Purchase Price” shall mean an amount per share equal to (i) the price per share
of Common Stock set forth on the cover of the final prospectus supplement used
in connection with the Public Offering, minus (ii) the discounts and commissions
per share of Common Stock payable to the Underwriter in connection with the
Public Offering, as set forth in such final prospectus supplement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

“Underwriter” means J.P. Morgan Securities LLC.

“Underwriting Agreement” means the Underwriting Agreement by and between the
Company and the Underwriter executed in connection with the Public Offering.

ARTICLE 2

PURCHASE AND SALE

Section 2.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, and in reliance on the representations, warranties and
agreements set forth in this Agreement, at the Closing, (i) JPMP shall sell,
transfer and deliver the JPMP Shares to the Company, free and clear of all
Liens, (ii) LabMorgan shall sell, transfer and deliver the LabMorgan Shares to
the Company, free and clear of all Liens, and (iii) the Company shall purchase
and acquire the Shares from the Selling Stockholders, in each case in exchange
for the payment by the Company, pursuant to Section 2.02(a), of an amount equal
to the product of the Purchase Price and the number of Shares being sold by such
Selling Stockholder hereunder (such product, the “Aggregate Purchase Price”) to
such Selling Stockholder on the Closing Date.

 

2



--------------------------------------------------------------------------------

Section 2.02. Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Davis Polk & Wardwell LLP
concurrently with the closing of the transactions contemplated by the
Underwriting Agreement, or such other date and time as may be mutually agreed to
by each of Selling Stockholders and the Company after satisfaction or waiver of
all conditions set forth in Article 5 (the “Closing Date”). At the Closing:

(a) The Company shall deliver to each Selling Stockholder such Selling
Stockholder’s Aggregate Purchase Price by wire transfer of immediately available
federal funds.

(b) Each Selling Stockholder shall (i) deliver to the Company an executed
receipt for its Purchase Price; (ii) electronically transfer the Shares to the
Company by instructing such Selling Stockholder’s broker to DWAC such Shares to
the Company’s account at the transfer agent for the Company; and (iii) deliver
to the Company any other documents reasonably requested by the Company in
connection with the transactions contemplated hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLING STOCKHOLDERS

Each Selling Stockholder, severally and not jointly, represents and warrants to
the Company as of the date of this Agreement and as of the Closing as follows:

Section 3.01. Existence; Authorization. Such Selling Stockholder is an entity
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization. Such Selling Stockholder has the requisite power
and authority to enter into, execute and deliver this Agreement, to perform all
of the obligations to be performed by it hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by it, and, assuming due authorization, execution and
delivery by each other party hereto, this Agreement constitutes a valid and
binding obligation of such Selling Stockholder, enforceable against it in
accordance with its terms and conditions, except (i) as such enforcement is
limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors’ rights generally and (ii) for limitations imposed by
general principles of equity.

Section 3.02. No Conflicts. Neither the execution, delivery or performance by
such Selling Stockholder of this Agreement, nor the consummation of the
transactions contemplated hereby by such Selling Stockholder will conflict with,
result in the breach of, constitute a default under or accelerate the
performance required by the terms of: (i) any Law; (ii) any judgment, order
writ, decree, permit or license of any court or government, governmental or
regulatory agency to which such Selling Stockholder or its assets may be
subject; (iii) any Organizational Document of such Selling Stockholder, (iv) any
other contract, agreement, commitment or instrument to which such Selling
Stockholder is a party or by which any of its assets are bound; or
(v) constitute an event which, with or without due notice, the passage of time
or action by a third party, would result in any of the foregoing, except in any
case where such conflict, breach, default or acceleration would not reasonably
be expected to have a Material Adverse Effect. Assuming the accuracy of the
representations and warranties set forth in Article 4, the execution and
delivery of this Agreement by such Selling Stockholder and the performance and
consummation of the transactions contemplated hereby do not require any
registration, filing, qualification, consent, authorization or approval under
any Law. Neither the execution and delivery of this Agreement nor the
performance or consummation of the transactions contemplated hereby by such
Selling Stockholder will result in the creation of any Lien upon any of the
Shares.

 

3



--------------------------------------------------------------------------------

Section 3.03. Ownership of Shares. Such Selling Stockholder owns all right,
title and interest (legal and beneficial) in and to the Shares being sold by
such Selling Stockholder hereunder. Upon the Closing, the Company will acquire
marketable title to such Shares free and clear of all Liens other than any Liens
created by the Company.

Section 3.04. Litigation. There is no Action pending or, to the knowledge of
such Selling Stockholder, threatened in writing against such Selling Stockholder
or its Affiliates which, if adversely determined, would prevent the consummation
of the transactions contemplated by this Agreement. There is no Action by such
Selling Stockholder pending or threatened against any other Person relating to
the Shares owned by such Selling Stockholder.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Selling Stockholders, as of
the date of this Agreement as follows:

Section 4.01. Existence; Authorization. The Company is duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
Company has the requisite power and authority to enter into, execute and deliver
this Agreement, to perform all of the obligations to be performed by it
hereunder, and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by it, and, assuming
due authorization, execution and delivery by each other party hereto, this
Agreement constitutes a valid and binding obligation of the Company, enforceable
against it in accordance with its terms and conditions, except (i) as such
enforcement is limited by bankruptcy, insolvency or other similar Laws affecting
the enforcement of creditors’ rights generally and (ii) for limitations imposed
by general principles of equity.

Section 4.02. No Conflicts. Neither the execution, delivery or performance by
the Company of this Agreement, nor the consummation of the transactions
contemplated hereby by the Company will conflict with, result in the breach of,
constitute a default under or accelerate the performance required by the terms
of: (i) any Organizational Document of the Company; (ii) any Law; (iii) any
judgment, order, writ, decree, permit or license of any court, governmental or
regulatory agency to which the Company or its assets may be subject; (iv) any
contract, agreement, commitment or instrument to which the Company is a party or
by which it or any of its assets is bound; or (v) constitute an event which,
with or without due notice, the passage of time or action by a third party,
would result in any of the foregoing, except in any case where such conflict,
breach, default or acceleration would not reasonably be expected to have a
Material Adverse Effect. Assuming the accuracy of the representations and
warranties set forth in Article 3, the execution and delivery of this Agreement
by the Company and the performance and consummation of the transactions
contemplated hereby do not require any registration, filing, qualification,
consent or approval under any such Law.

Section 4.03. Litigation. There is no Action pending, or to the knowledge of the
Company, threatened against the Company or its Affiliates which, if adversely
determined, would prevent the consummation of the transactions contemplated by
this Agreement.

ARTICLE 5

CONDITIONS TO CLOSING

Section 5.01. Conditions to Obligation of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement at the
Closing are subject to each of the following conditions:

 

4



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of each
Selling Stockholder contained in this Agreement shall be true and accurate as of
the Closing Date.

(b) Legal Proceedings. No order of any nature issued by a court of competent
jurisdiction restraining, prohibiting or affecting the consummation of the
transactions contemplated by this Agreement shall be in effect, and no claim,
suit, action, investigation, inquiry or other proceedings by any Governmental
Authority or other person shall be pending or threatened which questions the
validity or legality of the transactions contemplated by this Agreement or
prohibits the consummation of the Closing.

(c) Consummation of the Public Offering. The Public Offering shall have been
consummated in accordance with its terms as described in the prospectus
supplement used in connection therewith.

Section 5.02. Conditions to Obligation of Selling Stockholders. The obligations
of each Selling Stockholder to consummate the transactions contemplated by this
Agreement at the Closing are subject to each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and accurate as of the Closing
Date.

(b) Legal Proceedings. No order of any nature issued by a court of competent
jurisdiction restraining, prohibiting or affecting the consummation of the
transactions contemplated by this Agreement shall be in effect, and no claim,
suit, action, investigation, inquiry or other proceeding by any Governmental
Authority or other person shall be pending or threatened which questions the
validity or legality of the transactions contemplated by this Agreement or
prohibits the consummation of the Closing.

ARTICLE 6

GENERAL PROVISIONS

Section 6.01. Termination.

(a) This Agreement may be terminated and the transactions contemplated by it
abandoned before the Closing pursuant to the mutual written consent of the
Company and each Selling Stockholder at any time prior to the Closing.

(b) This Agreement shall automatically terminate and the transactions
contemplated hereby abandoned without further action by the Company or the
Selling Stockholders if the Closing does not occur on or before March 15, 2012.

(c) If this Agreement is terminated as permitted by Section 6.01(a) or (b) above
prior to the Closing, then the Company shall have no further obligation to buy,
and the Selling Stockholders shall have no further obligation to sell, any
Shares and no party to this Agreement shall have any liability or further
obligation to the other party pursuant to this Agreement.

Section 6.02. Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by the Selling
Stockholders or the Company without the prior written consent of the Company or
the Selling Stockholders, as the case may be, and any such assignment without
such prior written consent shall be null and void. Subject to the preceding
sentence, this Agreement and all of its provisions shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

 

5



--------------------------------------------------------------------------------

Section 6.03. Amendment; Waiver. This Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party or parties against whom the waiver is sought to be enforced. Any failure
of the Company to comply with any obligation, agreement or condition under this
Agreement may only be waived in writing by each of the Selling Stockholders, and
any such failure by a Selling Stockholder may only be waived in writing by the
Company, but any such waiver shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. No failure by a party to take any
action against any breach of this Agreement or default by the other party shall
constitute a waiver of such party’s right to enforce any provision of this
Agreement or to take any such action.

Section 6.04. Third Parties. Except as specifically set forth or referred to in
this Agreement, nothing in this Agreement, expressed or implied, is intended, or
shall be construed, to confer upon or give to any person or entity other than
the parties hereto and their successors or assigns, any rights or remedies under
or by reason of this Agreement.

Section 6.05. Governing Law; WAIVER OF JURY TRIAL. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to any conflicts of Laws principles which would result in the
application of the Laws of any other jurisdiction. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO WAIVES ANY AND ALL RIGHTS THE PARTY MAY HAVE
TO A JURY TRIAL WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.06. Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, promises, covenants,
arrangements, communications, term sheets, memoranda of understanding, letters
of intent, representations or warranties, whether oral or written, by any party
or any officer, employee or representative of any party.

Section 6.07. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed to the
minimum extent necessary so that this Agreement may be construed and enforced in
such jurisdiction to the maximum extent that such illegal or unenforceable
provision may be enforced.

Section 6.08. Headings; Interpretation. The headings of the Articles and
Sections of this Agreement are inserted for convenience only and shall not
constitute a part of or affect in any way the meaning or interpretation of this
Agreement. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed in each case to be followed by the words “without
limitation.” Defined terms used in this Agreement shall have the same meaning
whether defined or used herein in the singular or the plural, as the case may
be. Each party hereto acknowledges that it has reviewed this Agreement prior to
its execution and that changes were made to this Agreement based upon its
comments. If any disputes arise with respect to the interpretation of any
provision of this Agreement, the provision shall be deemed to have been drafted
by all of the parties and shall not be construed against any party on the basis
that the party was responsible for drafting that provision.

 

6



--------------------------------------------------------------------------------

Section 6.09. Counterparts. This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile and
portable document format (.pdf) copies of this Agreement shall have the same
force and effect as an original.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Share Repurchase Agreement as
of the date first above written.

 

COMPANY: MARKETAXESS HOLDINGS INC. By:  

/s/ Richard M. McVey

  Name: Richard M. McVey   Title: Chief Executive Officer

SELLING STOCKHOLDERS:

J.P. MORGAN PARTNERS (23A), L.P. By:   J.P. MORGAN PARTNERS (23A MANAGER), LLC,
its General Partner By:  

/s/ William T. Williams, Jr.

  Name: William T. Williams, Jr.   Title: Vice President LABMORGAN CORPORATION
By:  

/s/ Luis Valdich

  Name: Luis Valdich   Title: Managing Director

[Signature Page to the Share Repurchase Agreement]